FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TEODORA RUFINO TORRES,                           No. 11-72184

               Petitioner,                       Agency No. A074-819-783

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Teodora Rufino Torres, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Rufino Torres fails to address, and therefore has

waived, any challenge to the BIA’s dispositive determination that her motion to

reopen was untimely. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011)

(a petitioner waives an issue by failing to raise it in the opening brief).

      In light of our disposition, we need not reach Rufino Torres’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                   11-72184